Taylor, judge.
A new trial is in the discretion of the court, who ■will not grant it unless dissatisfied with the verdict. Here ws.s s foil defence and a full examination of the evidence, and it was very sufficient, in my opinion, to warrant a verdict. This is nr.: like the case of a juror who had expressed ill will towards ths defendant before being impanneiled ; for there, though the vc> diet was not incompatible with the evidence, there might be re»= ?-on to suspect the trial had'not been impartial.